Citation Nr: 0403522	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  01-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased rating for bilateral tinea 
pedis, evaluated as 10 percent disabling since March 5, 2001.  

3.  Entitlement to a compensable rating for a deviated nasal 
septum.  

4.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 (2003) based on multiple noncompensable service-
connected disabilities.

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to 
September 22, 1976.  

This case first came before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

Historically, the veteran's initial claims for service 
connection for bilateral tinea pedis and a deviated nasal 
septum were received in October 1976.  And service connection 
was granted by rating decision in March 1977, 
with each condition receiving a noncompensable (i.e., 0 
percent) disability evaluation effective from September 23, 
1976, the day after service discharge.  Service connection 
was denied for vasomotor rhinitis.  The veteran did not 
appeal that decision.  

A more recent rating decision in April 2001 denied service 
connection for sinusitis, claimed as secondary to the 
service-connected deviated nasal septum.  A 10 percent 
evaluation was granted for bilateral tinea pedis, effective 
from March 5, 2001 (the date of receipt of the claim for an 
increased rating) and the noncompensable evaluation for the 
deviated nasal septum was confirmed and continued.  
Subsequently, the veteran's claim for a compensable 
disability evaluation under 38 C.F.R. § 3.324 (2003), based 
on multiple noncompensable service-connected disorders, was 
received on April 19, 2001, and that claim was denied by a 
July 2001 rating decision.

The Board, in a May 2003 decision, remanded all of the 
appealed claims to the RO in light of the Veterans Claims 
Assistance Act (VCAA), which became effective on November 9, 
2000, prior to when the veteran filed the claims at issue on 
this appeal.  The Board found that a remand was required for 
compliance with the notice and duty to assist provisions of 
the VCAA.  The Board also remanded the claim for bilateral 
tinea pedis in light of the change in the criteria for 
evaluating disabilities of the skin.  See 67 Fed. Reg. 49590 
(July 31, 2002).  
In its first letter to the veteran after the Board's remand, 
dated May 27, 2003, 15 days after the Board's May 12, 2003, 
decision, the RO informed the veteran of the existence and 
meaning of the VCAA.  After the new VA skin disease 
examination, in June 2003, the RO (in Columbia, South 
Carolina, where the case had apparently been transferred) 
issued a September 2003 supplemental statement of the case 
(SSOC), confirming the denial of service connection for 
sinusitis, continuing the noncompensable evaluation for 
deviated nasal septum and the 10 percent evaluation of 
bilateral tinea pedis, and confirming the denial of a 
compensable evaluation under 38 C.F.R. § 3.324 (2003) based 
on multiple noncompensable service connected disabilities.

The Board will decide the claim seeking a rating higher than 
10 percent for bilateral tinea pedis and the claim for a 
compensable evaluation under 38 C.F.R. § 3.324 (2003) based 
on multiple noncompensable service-connected disabilities.  
Unfortunately, though, the other claims, for service 
connection for sinusitis and a compensable evaluation for a 
deviated nasal septum, must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims and the respective duties of the 
veteran and the RO with regard to such evidence.  Moreover, 
the RO conveyed to him that he should provide any evidence in 
his possession pertaining to the claims, and all available 
evidence relevant to the claims herein decided has been 
received.

2.  As a result of his bilateral tinea pedis, which affects 
only the plantar aspects of both feet and does not come up to 
his toes, the veteran has flaking of the skin at the bottom 
of his feet, mild maceration between the fourth and fifth 
toes, intermittent or occasional itching scaling, and 
blisters, and no more than topical therapy has been utilized 
in treating this disorder.

3.  The veteran filed his claim for entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324 (2003) based 
on multiple noncompensable service-connected disabilities 
after the date on which a 10 percent evaluation was granted 
for bilateral tinea pedis.


CONCLUSIONS OF LAW

1. The criteria have not been met for a rating higher than 10 
percent for bilateral tinea pedis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 (2003) and 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 
2002), effective August 30, 2002.

2.  The claim for a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities has 
been rendered moot.  38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2003); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency 
of original jurisdiction (AOJ) on the claim.  Id. at *24 - 
*29.  The Court also reiterated the required content of such 
notice, specifying that, in addition to the requirements 
listed in Charles and Quartuccio, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  Id. at *30 (quoting 
38 C.F.R. § 3.159(b)(1) (2003)).

In the present case, on May 27, 2003, 15 days after the 
Board's remand, the Board sent its first letter to the 
veteran ("the post-remand letter").  In that letter, the RO 
informed the veteran of the VCAA and explained its duty to 
notify and assist him, including the respective 
responsibilities of VA and the veteran.  The RO also 
specifically discussed the evidence needed regarding all 4 
claims on appeal.  The RO also told the veteran that he could 
help it with his claim by telling the RO about additional 
information or evidence that he wanted it to try to get for 
him and to send the RO the information or evidence it needed 
as soon as possible.  Having received no reply to this 
letter, the RO issued a September 2003 supplemental statement 
of the case (SSOC), confirming its previous rating decisions.

Thus, the RO's post-remand letter informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claims, 
if identified.  He also was advised of what evidence had been 
received and, by the same token, what evidence still needed 
to be obtained.  Therefore, the Board is satisfied the RO has 
complied with the preliminary notification requirements of 
the VCAA and the implementing regulations.  Quartuccio v. 
Principi, 16 Vet. App. at 187.

Moreover, the post-remand letter was sufficient to comply 
with the Court's directives in Pelegrini as to both the 
substance and timing of providing VCAA notice to the veteran.  
The letter preceded the September 2003 SSOC, the initial 
unfavorable AOJ decision on the claim, and, indeed, preceded 
any other action taken by the AOJ (i.e., the RO).  In 
addition, the letter provided the information specified by 
Charles and Quartuccio and, in its comprehensive and case 
specific listing of the types of evidence the veteran could 
provide, met Pelegrini's directive to tell the veteran to 
"give us everything you've got pertaining to your claim," 
even though the letter did not use such language.  See 
Pelegrini, 2004 U.S. App. Vet. Claims LEXIS at *30.  

Further, the RO had the veteran undergo a June 2003 VA 
examination, which obtained a medical opinion evaluating his 
bilateral tinea pedis in light of the revised rating criteria 
for this disorder, which was necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the Board is also satisfied the RO has complied 
with the preliminary duty to assist provisions of the VCAA 
and the implementing regulations.

Finally, the post-remand letter also told the veteran to send 
the additional information or evidence within 30 days (i.e., 
by June 27, 2003).  On December 16, 2003, the President 
signed H.R. 2297, the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide all claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); 
see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress 
made the new amendments effective retroactive to the date of 
the VCAA, they effectively overturn, or invalidate, the 
Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
and less than a year has passed since the May 2003 post-
remand letter with the 30-day language, no due process 
violations can arise because of PVA concerns or the recent 
amendments.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

The Board may therefore proceed to adjudicate the claims for 
entitlement to an increased rating for bilateral tinea pedis 
and entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 (2003) based on multiple noncompensable service-
connected disabilities.  The veteran will not be prejudiced 
because the RO already has considered the VCAA, while his 
other claims, which need further development, will not be 
decided-but rather, remanded.  See Bernard v. Brown, 4 Vet. 
App. at 393-394.


Bilateral Tinea Pedis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Since entitlement to compensation has already has been 
established and an increase in the disability rating for 
bilateral tinea pedis is at issue, the present level of 
disability is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Compare and contrast with the 
holding in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(where veteran timely appeals ratings initially assigned for 
his disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claims when the disabilities may have been more severe than 
at other times during the course of the appeal).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).  The Board's 
May 2003 remand was based in part on this change in the law.  
The Board, citing Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991) and VAOGCPREC 11-97 (Mar. 25, 1997), instructed 
the RO to address the potential application of the revised 
rating criteria, and noted that the most favorable version of 
the law should be applied. (Remand at 3).

After the Board's remand, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled Karnas to 
the extent that it indicated retroactive application of a new 
law or regulation might be appropriate in the absence of 
language in the law or regulation requiring such application.  
See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  
Similarly, VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 
19, 2003) which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the regulation at issue in the present 
case, 67 Fed. Reg. 49,590 - 49,599 (2002) codified at 38 
C.F.R. § 4.118 (2003), cannot be construed to have 
retroactive effect unless its language requires this result.  
See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film 
Prods., 511 U.S. 244 (1994)).  By its terms the regulation is 
effective August 30, 2002, see 67 Fed. Reg. at 49590, and it 
thus cannot be applied to the period prior to that date.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the two versions of a regulation that was revised during 
his appeal allows application of the prior version of 38 
C.F.R. § 4.118 (revised as of July 1, 2002), to the period on 
or after August 30, 2002, the effective date of the new 
regulation, 38 C.F.R. § 4.118 (2003).  See VAOPGCPREC 3-2000, 
2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) 
(where amendment is more favorable, Board should apply it to 
rate disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change); Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "most favorable version rule" to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).  Therefore, the Board will address (1) 
whether, for the period prior to August 30, 2002, the veteran 
is entitled to a rating higher than 10 percent under the old 
criteria and (2) whether, for the period on and after August 
30, 2002, the veteran is entitled to a higher rating under 
either the old or the new criteria.

Under the regulations in effect as of August 30, 2002, 
dermatophytosis, including tinea pedis, is either to be rated 
as disfigurement of the head, face, or neck; as scars; or as 
dermatitis (DC 7806); depending upon the predominant 
disability.  67 Fed. Reg. 49, 590 - 49, 599 (July 31, 2002), 
effective August 30, 2002.  Because the veteran is service-
connected for his feet, DC 7806 is the appropriate code.

Under those criteria, where less than 5 percent of the entire 
body or exposed body areas are affected, and no more than 
topical therapy is required during the past 12-month period, 
a zero percent rating is assigned.  Id.  In order for a 
compensable rating to be assigned, the evidence must show 
that at least 5 percent but less than 20 percent of the 
entire body or the exposed areas are affected, or it must 
show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  In those cases, a 10 percent rating is 
assigned.  Where 20 to 40 percent of the entire body or 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  When more than 40 percent of the entire 
body or exposed areas are affected or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period; a 60 percent rating is assigned.  38 C.F.R. § 4.118, 
DC 7806 at 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 2002), 
effective August 30, 2002.

Under the regulations in effect prior to August 30, 2002, the 
rating criteria under the provisions of DC 7806 referred to 
ulceration, exfoliation or crusting and the extent thereof, 
pruritus, systemic or nervous manifestations, lesions and the 
extent thereof, and the appearance of the disorder on exposed 
skin, particularly if it is disfiguring.

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating was assigned under 38 C.F.R. § 4.118, DC 
7806 (2002).

In order for a compensable rating to be assigned, the 
evidence must show eczema with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
Then, a 10 percent disability rating is assignable.  If the 
exudation or itching is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation or exceptional repugnance must be 
shown.  38 C.F.R. § 4.118, DC 7806 (2002).

The veteran's September 1974 enlistment examination noted no 
skin diseases and normal feet.  A September 1975 consultation 
report from the podiatry clinic indicated that the veteran 
had a congenital joining of the 2d and 3d toes of both feet, 
which the physician characterized as totally asymptomatic.  
An August 1975 service medical record (SMR) notation 
indicates that the veteran had athletes foot for which 
tinactin foot cream was prescribed.  The August 1976 
separation exam indicated that his skin and feet were normal.

In the space provided for comments on the skin, including 
appendages, the November 1976 VA examination report reflected 
only bilateral inguinal hernia scars that existed prior to 
service.  The veteran told the examiner that he had recurring 
fungus of his feet and had used various preparations without 
total success in treating this condition.

The March 2001 VA examination report indicated that the 
veteran had bilateral white flaking on the soles of his feet, 
but none between his toes.  There was fungus on all of his 
toenails.  His pedal pulses were intact and no ulcerations 
were noted.  There was some dry flaking skin on the third 
finger of his left hand, but no rash on his right hand.  A 
mycology smear of his feet and hand were negative for fungi.  
The diagnosis was of chronic dermatitis of the feet and left 
hand of unknown etiology and no fungal elements were isolated 
in the lab.  The veteran indicated that he took over the 
counter medication and tried ointments and powders without 
success, except that Desenex provided some relief.  He 
expressed the belief that the fungus had spread to his hands.  
He stated that he was using Lamisil, his feet and fingers get 
blisters intermittently throughout the year, perhaps 8 times 
sometimes lasting up to 3 months.  The veteran characterized 
this as severe pruritis and a burning type of pain from 
irritation, and stated that the only relief he gets is when 
he does not have to wear his shoes.  The only medication he 
was taking was over the counter Tylenol sinus.

The June 2003 VA examination report indicated that the skin 
of the veteran's feet was warm and dry.  There was flaking on 
the bottom of both feet.  His second and third toes on both 
feet were webbed, a congenital condition that was also noted 
in a September 1975 SMR.  There were no scars or ulcerations.  
There was mild maceration between the right fourth and fifth 
toes.  There was no pain with palpitation.  In addressing the 
percentage of bodily involvement, the VA examiner stated that 
"it only affects the plantar aspects of both feet.  It does 
not come up to his ankles."  The veteran's pulses were 
palpable bilaterally.  Diagnostic tests revealed no fungal 
elements.  The diagnosis was of mild dermatophytosis isolated 
to both feet only with no scarring present.  The veteran 
characterized this condition as constant, with occasional 
itching, scaling, and blisters.  The severity varies, with 
good and bad days.  The veteran stated that he has had some 
improvement from using Lamisil.  He has used baby powder and 
changes his socks frequently.  He has flare ups about 3 times 
per year and they last up to 2 months.  There are no side 
effects from any treatment or systemic symptoms.  The veteran 
denied weight loss, fever, malignant neoplasms, and benign 
skin neoplasms.  The veteran also stated that he uses white 
cotton gloves to treat some of the fungal infections in his 
hands and occasional outbreaks.

Under the old criteria, the veteran would not be entitled to 
a rating higher than the current 10 percent.  Such an 
evaluation is only warranted if the exudation or itching is 
constant and there are extensive lesions or marked 
disfigurement.  Significantly, while the veteran at the June 
2003 examination characterized his condition as "constant," 
he stated that itching, scaling, and blisters were 
occasional.  He also noted that the severity varies, with 
good and bad days, and that he had some improvement from 
using Lamosil.  He had previously, at the March 2001 VA 
examination, characterized the blistering similarly, as 
intermittent.  Both of the VA examinations noted that there 
was no ulceration.  The June 2003 examination also noted that 
there were no scars.  Thus, there is no evidence of any 
constant exudation or itching or extensive lesions or 
scarring that would warrant a 30 percent evaluation, the next 
highest evaluation after the current 10 percent currently in 
effect.  There also is nothing to suggest the ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestation or exceptional repugnance that would warrant a 
50 percent rating.  Thus, under the old rating criteria, the 
veteran is not entitled to an evaluation higher than the 
current 10 percent for the period before or after the August 
30, 2002 effective date.

As to the new criteria, which could only be applicable for 
the period on or after the August 30, 2002 effective date, a 
similar result applies.  First, the veteran's tinea pedis is 
limited to the plantar aspects of both feet.  The only 
specific condition that the VA examiner noted was mild 
maceration between the right fourth and fifth toes.  This 
does not constitute either an exposed surface, extensive 
area, or between 20 and 40 percent of his entire body (or 
exposed areas of his body).  Second, the record does not show 
that the veteran ever took intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs.  It 
shows only that he used various topical ointment and 
medications, such as Lamisil and Desenex, with some success, 
to alleviate his very common presentation of tinea pedis.  
Thus, under the new rating criteria, which can only apply on 
or after its effective date of August 30, 2002, there is no 
medical evidence of record to warrant a rating higher than 
the current 10 percent evaluation.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  However, the veteran has not required 
hospitalization for the disability at issue, much less 
frequently, and the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, under both the old and new rating criteria, as well 
as any extra-schedular considerations, the veteran is not 
entitled to a rating higher than the 10 percent evaluation 
currently in effect.  The evidence therefore preponderates 
against the assignment of an increased rating in this case.


Multiple Noncompensable Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2003).

In its April 2001 rating decision, the RO granted a 
compensable evaluation (10 percent) for bilateral tinea 
pedis, and made this evaluation effective from March 5, 2001.  
The veteran's claim for a compensable disability evaluation 
under 38 C.F.R. § 3.324 (2003) was received by the RO on 
April 19, 2001.  Because the 10 percent evaluation was 
already in effect, the veteran was not, at the time he filed 
his claim for a separate 10 percent rating for multiple 
noncompensable disabilities, eligible to receive such a 
rating under the terms of 38 C.F.R. § 3.324 (2003).  
Consequently, this issue is moot.


ORDER

The claim for an increased rating for a bilateral tinea pedis 
disability is denied.

The claim for entitlement to a 10 percent evaluation for 
multiple noncompensable service-connected disabilities is 
dismissed as moot.


REMAND

In connection with his claim for a compensable evaluation for 
his deviated nasal septum, the veteran underwent a March 2001 
sense of smell and taste exam.  That examination was also 
used by the RO in deciding the veteran's claim for service 
connection for sinusitis both direct and as secondary to his 
service connected deviated nasal septum.  The examiner noted 
the presence of a deviated nasal septum, and stated that the 
mucous membranes were pink and moist with bilateral white 
discharge.  The examiner also indicated that the veteran was 
tender across the bridge as well as the nares with decrease 
patency in both nares.  There was no crusting or perforation.  
Limited smell and taste tests were performed, which revealed 
an intact sense of smell and slight decrease in sense of 
taste.  There was also a diagnosis of deviated septum with 
chronic nasal discharge, and the nose was tender to the 
touch.

Significantly, the examiner did not comment in any way on the 
degree of obstruction in either of the nasal passages.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (2003) specifically 
addresses deviation of the nasal septum, providing for a 10 
percent evaluation with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on the other.  
The RO noted in its decision continuing the 0 percent 
evaluation that there was no evidence of such obstruction.  
However, there is no evidence that the examiner addressed 
this question.  As the amount of obstruction is the crucial 
fact in determining the evaluation to be granted for a 
deviated septum, a remand is required for a VA examination on 
this important question.

In its decision denying the claim for service connection for 
sinusitis, the RO noted the absence of any mention of chronic 
sinusitis from the SMRs.  As to the claim for service 
connection for sinusitis as secondary to the deviated septum, 
the RO stated: "sinusitis is a result of inflammation of the 
paranasal sinuses due to viral, bacterial, or fungal 
infections or allergic reactions, not an injury to the 
septum."  The RO added, "VA examination was void of a 
diagnosis of sinusitis or an opinion that this condition was 
incurred in or aggravated by military service."

The definition of sinusitis quoted by the RO is identical to 
the one in the Merck Manual, 17th ed., § 7, ch. 86 (1999).  
That same text, in its definition of septal deviation and 
perforation states: "Septal deviation may cause nasal 
obstruction and predispose the patient to sinusitis."  Id.  
The Merck Manual also includes under its "symptoms, signs, 
and diagnosis" of sinusitis a statement that the "area over 
the affected sinus may be tender and swollen."  Id.

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a) 
(2003).  

The March 2001 VA examiner did not diagnose the veteran with 
sinusitis, but, significantly, did not specifically address 
whether the veteran had this condition.  The examiner did 
indicate that there was tenderness of and discharge from the 
nose.  This is enough to suggest the presence of sinusitis 
and, on remand, the VA examiner should specifically address 
whether these or other symptoms show that the veteran has 
sinusitis.  If so, the examiner should also address whether 
the sinusitis is secondary to the service connected deviated 
septum, as the medical text quoted by the RO suggests that 
sinusitis may indeed be proximately due to or the result of a 
deviated septum.  The examiner should also address whether 
any sinusitis could be directly connected to the veteran's 
service.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA ear, 
nose, and throat (ENT) examination to 
determine whether the veteran has 
sinusitis and, if so, whether this 
sinusitis is proximately due to or the 
result of his service-connected deviated 
nasal septum.  The examiner should also 
consider whether it is at least as likely 
as not that any sinusitis had its onset 
in or was otherwise related to service.  

In addition, the examiner should 
determine the severity of the veteran's 
deviated nasal septum, specifically 
addressing the amount of obstruction of 
each nasal passage.

The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

2.  Then readjudicate the claims for 
entitlement to service connection for 
sinusitis and entitlement to a 
compensable rating for a deviated nasal 
septum.  If they continue to be denied, 
send the veteran and his representative 
an SSOC and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



